 1

 2                                                                     JS-6
 3

 4

 5

 6

 7

 8

 9                    UNITED STATES DISTRICT COURT
10                  CENTRAL DISTRICT OF CALIFORNIA
11
     STAR FABRICS, INC.,                        Case No. 2:19-CV-00853-CJC-AFM
12                                              Hon. Cormac J. Carney Presiding
13   Plaintiff,

14   v.                                         [PROPOSED] ORDER TO
                                                DISMISS ACTION
15
     BURLINGTON STORES, INC., et al.,
16

17   Defendants.

18

19

20

21

22

23

24

25

26

27

28                                         1

                   [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION
 1                                [PROPOSED] ORDER:
 2        FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
 3   ORDERED:
 4
          1.    The action is dismissed; and
 5
          2.    The parties will each bear their respective costs and attorneys’ fees as
 6
                incurred against one another in connection with this action.
 7
          SO ORDERED.
 8

 9

10
             April 3
     Dated: _____________, 2019           By: ________________________________
                                             HONORABLE CORMAC J. CARNEY
11
                                             UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             2

                     [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION
